—Judgment, Supreme Court, New York County (Rena K. Uviller, J.), rendered March 11, 1993, convicting defendant, after a jury trial, of perjury in the first degree, official misconduct, and four counts of tampering with public records in the first degree, and sentencing him to concurrent terms of 1 to 3 years on the perjury count and 1 year on each of the remaining counts, unanimously affirmed.
The guilty verdicts were neither based on insufficient evidence nor were they against the weight of the evidence (People v Bleakley, 69 NY2d 490). The issues concerning the credibility of witnesses were properly placed before the jury, and, in view of the wealth of credible and consistent evidence from a variety of sources, that defendant, a police officer, falsely claimed that he saw the person he arrested strike another person with a shovel, we see no reason to disturb its findings.
Even were we to assume in defendant’s favor that the supposed shovel-wielder at the very least struck the other person with her hand, and that defendant merely exaggerated that fact by falsely injecting the use of a shovel, we would nevertheless find such an exaggeration to be a sufficiently material falsehood to sustain the perjury charge.
We have likewise reviewed defendant’s similar objections with respect to the other counts and found them to be without merit. Concur—Murphy, P. J., Wallach, Kupferman and Asch, JJ.